DETAILED ACTION
Application 16/645452, “A STACK OF INTERMEDIATE TEMPERATURE, METAL-SUPPORTED, SOLID OXIDE FUEL CELL UNITS”, is the national stage entry of a PCT application filed on 9/11/18 and claims priority from a foreign application filed on 9/12/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/5/22.  


Allowable Subject Matter
Claims 1-2, 4-17, 19-20, 22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, dependent claim 2 was objected to for containing allowable subject matter in the 1/5/22 Non-Final Rejection.  Claim 1 has now been amended to require that slots are provided in bolt holes of at least one of the metal support substrate, the spacer, the interconnect, or the gasket.  This feature is found to be allowable for reasons previously described in the Allowable Subject Matter section of the Non-Final Rejection or as argued by applicant in the 4/5/22 Remarks.   New claim 24 is found to include the same allowable feature which is present in claim 1.  
Independent claim 12 was indicated as containing allowable subject matter in the 1/5/22 Non-Final Rejection, but was rejected under 35 USC 112 second paragraph for lack of clarity.  The 4/5/22 amendment resolves the clarity issue as explained by applicant in the 4/5/22 remarks, thus claim 12 is now in condition for allowance.  
Upon an updated search, no new and closer prior art has been discovered which necessitates withdrawal of the previous indication of allowable subject matter, accordingly, independent claims 1, 12 and 24 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723